Case 7:19-cv-08339-VB Document 13-2 Filed 11/13/19 Page 1 of 1

UNITED STATES DISTRICT COURT Ch ey i
SOUTHERN DISTRICT OF NEW YORK Bo ,

DAVID LOBATO, re
Plaintiff, | // / / 4// 4
-against- | Case No. 7:19-cv-08339-VB
APEX MANAGEMENT GROUP, ORDER OF DISMISSAL
DAVID SHULL, COLIN STEPUSZEK WITH PREJUDICE

AND CHRISTOPHER STEPUSZEK,
Defendants,
THIS CASE coming before the Court on motion by Defendants Apex Management
Group I, Inc., David Shull, Colin Stepuszek and Christopher Stepuszek, to dismiss this case and
He gttachecd

all claims pleaded herein with prejudice and without costs pursuant towritten stipulation by and
between the parties filed of record;

IT IS HEREBY ORDERED that the motion to dismiss should be and is granted and that
this case and all claims pleaded herein are dismissed with prejudice and without costs pursuant to

written stipulation by and between the parties.

United States District Judge

Clete is tustucted ty fermencte the
Metis (Docs, #4 13, (6), and moll a
chy of thes ovder ty pleat ff at +H
ghd m ea dockets
Case 7:19-cv-08339- VB Document 16 Filed 11/13/19 Page 1 of 2.

UNITED STATES DISTRICT COURT ,
SOUTHERN DISTRICT OF NEW YORK ..

DAVID LOBATO,
Plaintiff,
~against- . Oo , Case No. 7:19-cv-08339-VB
APEX MANAGEMENT GROUP, Ss... - STIPULATION TO DISMISS”
DAVID SHULL, COLIN STEPUSZEK” . Tt -
AND CHRISTOPHER STEPUSZEK,
Defendants.

 

Plaintiff, DAVID LOBATO, and Defendants, APEX MANAGEMENT GROUP 4 INC,
DAVID SHULL, COLIN STEPUSZEK AND CHRISTOPHER STEPUSZEK, do - hereby
stipulate and agree to the dismissal: of this case: and all pleaded claims in the above-captioned

action with: prejudice and without costs, ail matters in controversy between them having | been ‘

oo settled and resolved,

Nas en a Oye ae

- David A. Belofsky ’ ‘David Lobato
Counsel for Defendants . Plaintiff Pro Se -
. David A. Belofsky & Associates,. Lid, .° + 177 Pembrook Drive.

150 North Michigan Avenue, Suite 1230 “Yonkers, ‘New York 10710.
Chicago, Illinois 60601 ES
- Tels.(312) 759-3737 |
Fax: (312) 759-1262 ;
Email: david@belofsky.com .
